Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited in the IDS, submitted on 11/03/2021, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US Pat 9,236,735) in view of Cherukuri (M. Cherukuri and M. Kanthi, "Battery Management System Design for Electric Vehicle," 2019 IEEE International Conference on Distributed Computing, VLSI, Electrical Circuits and Robotics (DISCOVER), 2019, pp. 1-6).
As to Claim 1, Yoo teaches a battery cell monitor circuit, comprising: 
a first serial transceiver (Figure 2, item 12); 
a second serial transceiver (Figure 2, item IC #n which is the final slave controller; the skilled artisan would understand if that there were only two IC slave units that the second slave unit would be the “second serial transceiver”); and 
a command decoder configured to cause the first serial transceiver or the second serial transceiver to transmit a response to a battery monitoring command based on a response direction field included in the battery monitoring command (Figure 3, Column 5 and 6 teaches the communication between the master and slave controllers through the upper-level and lower-levels).
Yoo is silent as to a direct mechanism for which commands can sent in both a downstream and upstream manner.  Though the flow chart shows that it is possible, Yoo does not clearly recite the data flow.  Cherukuri teaches a CAN bus system for which reciprocal communication and commands can be done through isoSPI (p. 2).  The set forth claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art in light of the present teachings.  One would be motivated to make this combination to ensure proper communication between the BMS master and the slave cells to determine the proper power distribution and charging needs. 

As to Claim 6, Yoo teaches a method for battery monitoring, comprising: 
setting a response direction field of a first battery monitoring command to a first value (Figure 6, item D1);
transmitting the first battery monitoring command to a battery cell monitor circuit (Figure 6, item D2); 
setting the response direction field of a second battery monitoring command to a second value that is different from the first value (Figure 1 shows two mico-controllers 10 which the skilled artisan would find obvious that there are two transceiver monitoring systems with two separate slave BMS); and 
transmitting the second battery monitoring command to the battery cell monitor circuit (Figure 6).

As to Claim 14, Yoo teaches an automotive battery system (Column 1, lines 55-60), comprising: a battery cell monitor circuit comprising: a first serial transceiver; and a second serial transceiver; and a processor communicatively coupled to the battery cell monitor circuit, and configured to: set a response direction field of a battery monitoring command; and transmit the battery monitoring command to the battery cell monitor circuit; wherein the battery cell monitor circuit is configured to select the first serial transceiver or the second serial transceiver for transmitting a response to the battery monitoring command to the processor based on a value of the response direction field.
The remaining claims are substantially similar in scope and therefore the claim 1 rejection also applies to claim 14.


Allowable Subject Matter
Claims 2-5, 7-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “the battery cell monitor circuit comprises an address register; and the first serial transceiver is configured to transmit the response of the battery cell monitor circuit based the response direction field of the battery monitoring command containing a first value and on receipt of a response to the battery monitoring command from a device having an address that is higher than an address value stored in the address register” as set forth in claims 2-5 in combination in with the remaining dependent claims.

The prior art does not teach or suggest “the battery cell monitor circuit comprises a first serial transceiver and a second serial transceiver; and the method further comprises: receiving the first battery monitoring command in the battery cell monitor circuit; selecting, based on the first value, the first serial transceiver for transmission of a response to the first battery monitoring command; and transmitting the response to the first battery monitoring command via the first serial transceiver” as set forth in claims 7-12 in combination with the remaining dependent claims.

The prior art does not teach or suggest “comprising successively transmitting the first battery monitoring command and the second battery monitoring command” as set forth in claim 13

The prior art does not teach or suggest “the processor is configured to set the response direction field to a first value; and the battery cell monitor circuit is configured to: select, based on the first value, the first serial transceiver; and transmit the response to the battery monitoring command to the processor via the first serial transceiver” as set forth in claims 15-20 in combination with the remaining dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852